DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 21, 22, 26, 27 and 32 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. (US2020/0242402), Claims 21, 22 and 32 were rejected under 35 U.S.C. 102(a)(2) as being anticipated by Antol et al. (US2018/0204059), Claim 28 was rejected under 35 U.S.C. 103 as being unpatentable over Antol et al. (US2018/0204059) in view of Boncyk et al. (US2018/0011877), Claims 29 and 30 were rejected under 35 U.S.C. 103 as being unpatentable over Antol et al. (US2018/0204059) in view of Boncyk et al. (US2018/0011877) further in view of Mitsunaga et al. (US2016/0301869), Claim 23-25 and 31 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and Claims 33-40 were allowed.  Claims 21, 33, 41 and 42 are independent.
	Applicant has amended independent claim 21 to include the allowable subject matter of dependent claim 25, canceled claim 25 and added new independent claims 41 and 42.  Claim 41 includes the allowable subject matter of dependent claim 24 and claim 42 includes the allowable subject matter of dependent claim 31.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 6 June 2022, with respect to claims 21-32 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 21, 22, 26, 27 and 32 and the 35 U.S.C. 103 rejection of claims 23-25 and 28-31 has been withdrawn. 
Allowable Subject Matter
3.	Claims 21-24 and 26-42 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667